Exhibit 10.1

 

 

AMENDMENT NO. 4 OF

SENIOR UNSECURED PROMISSORY NOTE

 

THIS AMENDMENT NO. 4 (this “Amendment”) to the Senior Unsecured Promissory Note
dated October 17, 2014, as amended, (the "Note") is dated effective as of
January 29, 2016 (the “Effective Date”), by and between Namecheap, Inc.
(“Namecheap”), and Rightside Group, Ltd. (“Rightside”).  Unless otherwise
expressly defined herein, all capitalized terms used herein shall have the
meanings set forth in the Note.  

 

WHEREAS, Namecheap issued the Note to Rightside in the original principal amount
of $2,500,000 on October 17, 2014, as amended December 31, 2014, July 1, 2015
and August 1, 2015, in connection with that certain Registrar Agreement between
Namecheap and eNom, Incorporated (“eNom”) dated December 20, 2013 as amended and
replaced by the Master Agreement between Namecheap, eNom and United TLD Holdco,
Ltd. t/a Rightside Registry on July 31. 2015;

 

WHEREAS, the remaining principal amount outstanding on the Note as of the
Effective Date is $500,000; and

 

WHEREAS, Namecheap and Rightside wish to extend the Maturity Date.  

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Namecheap and Rightside hereby agree as set
forth below.

 

1.

The Maturity Date of the Note is hereby extended from December 31, 2015 to June
30, 2016 (the “New Maturity Date”); provided that the remaining balance of
$500,000 due on the Note will be paid by Namecheap as follows: (i) $250,000 due
on March 31, 2016; and (ii) $250,000 due on June 30, 2016.  

 

2.

Except as modified hereby, the Note shall remain in full force and effect.

 

3.

Each of Namecheap and Rightside represents and warrants to the other that it has
the right, power and authority to enter into this Amendment.  

 

4.

This Amendment may be executed in counterparts, each of which shall be an
original, and deemed to constitute one and the same instrument.  Signatures
delivered by facsimile or PDF shall have the same force and effect as manual
signatures delivered in person.  

 

IN WITNESS WHEREOF, the parties hereto have caused the foregoing Amendment to be
signed by a duly authorized agent of each party, executed as of the day and year
first above written.

 

NAMECHEAP, INC.

 

RIGHTSIDE GROUP, LTD.

 

 

 

/s/ Hillan Klein

 

/s/ Taryn Naidu

Name: Hillan Klein

Title: COO

 

Name: Taryn Naidu

Title: CEO

 

 

 

 

 

 

 